Citation Nr: 1419436	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  13-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for pleural fibrosis.  

2.  Entitlement to an evaluation in excess of 30 percent for the service-connected pleural fibrosis with interstitial lung disease.   


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1945 to November 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that reduced the Veteran's rating for the service-connected pleural fibrosis from 60 to 30 and denied an increased rating for the service-connected pleural fibrosis with interstitial lung disease.  

In February 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

A review of the Virtual VA and VBMS electronic claims files reveal documents that are either duplicative of the evidence in the paper claims file or are not relevant to the issues on the appeal.  The Board notes that the Veteran submitted additional VA treatment records after the issuance of June 2013 Statement of the Case that have been associated with the claims file, but not reviewed by the RO.  The treatment records, however, are not pertinent to the claim decided herein on the merits.  

The issue of an increased rating for pleural fibrosis with interstitial lung disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The May 2011 rating decision, which assigned a 60 percent evaluation for pleural fibrosis, was not based on the law and evidence and did not constitute a reasonable exercise of rating judgment; the rating action was clearly and unmistakably erroneous in assigning an evaluation higher than 30 percent for pleural fibrosis.  

2.  In June 2012, the RO notified the Veteran of a rating decision proposed to reduce the rating for his service-connected pleural fibrosis from 60 to 30 percent.  

3.  At the time of the effective date of reduction, in December 2012, the 60 percent disability rating for the service-connected pleural fibrosis had been in effect for less than five years.  


CONCLUSION OF LAW

The May 2011 rating decision which granted a 60 percent evaluation for pleural fibrosis contained clear and unmistakable error (CUE), and the reduction of the rating from 60 percent to 30 percent, effective December 1, 2012, was proper.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 3.2600(e), 4.96, 4.97 Diagnostic Codes 6833-6845 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In June 2012, the RO proposed a rating reduction upon a finding of CUE.  The proper notice procedures were observed.  In this regard, a June 2012 letter and rating decision to the Veteran described the process by which a rating reduction occurs, notified him of the types of evidence he can submit in support of his claim, and gave him the option for a personal hearing.  Thus, in all respects, VA's duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, service treatment records and identified private and VA treatment records were obtained.  VA examinations were also administered in connection with the Veteran's claim in April 2011 and May 2012 with addendum opinions provided in June and September 2012.  As the VA examinations included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the examinations of record are adequate to make a determination on this claim.  

Finally, during the February 2014 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the evaluation process, identified potential evidentiary defects, and left the file open to provide an opportunity to submit additional evidence.  These actions supplement the VCAA and complies with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010)

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements and the claim is ready to be considered on the merits.


Legal Principles and Analysis

The Veteran seeks a restoration of a 60 percent disability rating for the service-connected pleural fibrosis with interstitial lung disease.  

Disability evaluations, as far as can practicably be determined, represent average impairment of earning capacity resulting from diseases, injuries, and their residual conditions, as a result of, or incident to, military service.  Separate diagnostic codes within the rating schedule identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  Procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. § 3.105(e).  

Initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran will then be notified at his latest address of record of the contemplated action and furnished the detailed reasons, and be given 60 days to present additional evidence to show compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expires.  38 C.F.R. § 3.105(e).  

Furthermore, 38 C.F.R. § 3.105(i) requires the Veteran be informed that he will be afforded a predetermination hearing provided he makes a request for this hearing to the VA within 30 days from the date of notice of the proposed rating reduction.  The regulation provides that if a timely request for a hearing is received, VA will notify the Veteran in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  If a hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.

Here, the Veteran was informed of the proposal to reduce his benefits in June 2012.  The June 2012 correspondence contained the reasons for the proposed reduction, instructions on how to appeal, and informed the Veteran that he could request a hearing within 30 days.  The Veteran was provided with 60 days to submit additional evidence before the RO issued a rating decision in September 2012 that reduced his benefits.  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in 38 C.F.R. § 3.105(d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply.  38 C.F.R. § 3.105(a).

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the Veteran filed a claim for service connection for asbestosis with pleural effusion, asbestosis with pulmonary fibrosis, chronic obstructive pulmonary disease, and broncho vascular disease due to asbestosis exposure in August 2010.  

The applicable rating criteria for respiratory disorders provide, in pertinent part, that a 60 percent rating is warranted when FEV-1 is 40 to 55 percent predicated, or; FEV-1/FVC is 40-55 percent; a 30 percent rating is warranted when FEV-1 is 56 to 70 percent predicated or FEV-1/FVC is 56 to 70 percent.  38 C.F.R. § 4.97; Diagnostic Codes 6833-6845.  

38 C.F.R. § 4.96(d)(6) also provides that when there is a disparity between the results of different pulmonary function tests so that the level of evaluation would differ pending on which test result is used, use the test result that the examiner states more accurately reflects the level of the disability.  

The Veteran was afforded a VA examination to determine the nature of his respiratory disorders in April 2011.  Pulmonary testing revealed FEV-1 of 41 percent predicated after bronchodilator and the ratio of FEV-1/FVC was 58 percent post bronchodilator.  As such, a 60 percent rating would be warranted based on the results of the FEV-1 and a 30 percent rating would be warranted based on the results of the FEV-1/FVC ratio.  

By rating decision dated in May 2011, the RO granted service connection for pleural fibrosis and assigned a 60 percent disability rating, effective August 31, 2010.  The RO granted the 60 percent rating based on the results of the FEV-1 of 41 percent predicated after bronchodilator.  The Board notes that the Veteran's pleural fibrosis was subsequently recharacterized as pleural fibrosis with interstitial lung disease.  As noted below, interstitial lung disease is most accurately reflected using the same pulmonary function test as pleural fibrosis.

In June 2012, the RO requested clarification from a VA examiner as to which pulmonary function test accurately reflects the Veteran's pleural fibrosis.  A June 2012 VA clarifying opinion provided that because asbestosis is the medical condition being evaluated, the FEV-1/FVC ratio accurately reflects the level of disability.  The VA physician explained that an obstructive lung disease would be best evaluated by the FEV-1 percent predicated post bronchodilator because that measurement reflects the degree of airway obstruction, while the FEV-1/FVC ratio better evaluates any pleural or interstitial lung disease.  

The Board finds that the RO's assignment of a 60 percent evaluation in its May 2011 rating decision is clearly and unmistakably erroneous.  As noted above, pursuant to 38 C.F.R. § 4.96(d)(6), if there is a disparity between the results of the different pulmonary function tests such that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of the disability.  

Here, there is a disparity as the results of the FEV-1/FVC of 58 percent warrants a 30 percent disability rating while the results of the FEV-1 of 41 percent warrants a 60 percent disability rating.  Therefore, the test that most accurately reflects the level of disability must be used.  The April 2012 VA examiner determined that the FEV-1/FVC most accurately reflects the pleural fibrosis and the interstitial lung disease.  The RO, however, in contravention of the regulation, used the results of the FEV-1 that did not more accurately reflect the Veteran's service-connected pleural fibrosis.  Thus, the decision to assign the 60 percent evaluation was legally and factually unsustainable given the pulmonary function test results from the April 2011 examination.  This error is undebatable, and the decision to assign a 60 percent evaluation was clearly and unmistakably erroneous.  

The Board notes that the June 2012 clarifying opinion was not of record at the time of the May 2011 rating decision.  However, as 38 C.F.R. § 4.96 essentially provides that the clarifying opinion was necessary in order to determine the appropriate disability rating, and consequently, there was error by not seeking a clarifying opinion prior to May 2011, the Board finds that it is necessary to use the June 2012 opinion to determine whether there was CUE in the May 2011 rating decision.  

In conclusion, the Board agrees with the RO that CUE occurred in the May 2011 rating decision and a 60 percent rating for the pleural fibrosis with interstitial lung disease under DCs 6833-6845 should not have been awarded.  All due process requirements were met, as discussed above, and the RO made appropriate findings of CUE.  The reduction was appropriate.  See 38 C.F.R. § 3.105(a),(e).


ORDER

Entitlement to a restoration of a 60 percent evaluation for pleural fibrosis with interstitial lung disease from December 1, 2012, is denied.


REMAND

The Veteran seeks an evaluation in excess of 30 percent for his service-connected pleural fibrosis with interstitial lung disease.  

A review of the treatment records from April to December 2013 reveal that the Veteran's pleural fibrosis with interstitial lung disease may have increased in severity since the most recent examinations in April 2011 and May 2012.  The Veteran also testified in February 2014 that his pleural fibrosis with interstitial lung disease is worse than when he was last evaluated.  Accordingly, a new VA examination is warranted.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake the appropriate development to obtain any outstanding treatment records related to the Veteran's pleural fibrosis with interstitial lung disease.  

2.  When the above actions have been accomplished, the Veteran should be afforded a VA examination to determine the extent and severity of his service-connected pleural fibrosis with interstitial lung disease. 

The claims folder should be made available to the examiner for review in conjunction with the examination. 

The examiner should perform any appropriate pulmonary function tests.  

The examiner should also address any occupational or functional impairment as a result of the pleural fibrosis with interstitial lung disease.  

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains less than fully favorable to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC) and given an opportunity to respond thereto.

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


